Citation Nr: 1137072	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for PTSD with a 30 percent rating.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ) at a video-conference hearing at the RO in June 2011.  A transcript of the hearing is of record.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployabilty is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At a June 2011 Board hearing, the Veteran testified that his PTSD effects his ability to work.  Thus, the Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Veteran seeks a rating in excess of 30 percent for his PTSD and entitlement to a TDIU.   

The Veteran's claim must be remanded for numerous reasons.

First, at his June 2011 hearing, the Veteran testified that he filed for Social Security Administration (SSA) benefits in 2010.  It is unclear whether the Veteran was granted SSA disability benefits.  However, as these records are potentially relevant to the issues at hand, they should be requested and, if available, associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Second, regarding his increased rating claim, the Board notes that at his June 2011 hearing, the Veteran testified that his PTSD symptoms have worsened since his last VA examination in 2008.  VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The last VA examination conducted to assess the severity of the Veteran's PTSD was in August 2008, which is now more than three years ago.  Therefore, a new examination to assess the current severity of the Veteran's PTSD is required.

Finally, regarding his TDIU claim, the Board notes that as the claim was recently raised by his hearing testimony that his PTSD affects his ability to work, the RO has not provided the Veteran with a letter notifying him how to substantiate his claim pursuant to the Veterans Claim Act of 2000 (VCAA).  This, should be accomplished by the RO on remand.   

The Veteran is currently service connected for laryngeal squamous cell carcinoma, which is rated as 30 percent disabling; hypothyroidism associated with laryngeal squamous cell carcinoma, which is rated as 30 percent disabling; PTSD, which is rated as 30 percent disabling; residuals of a gunshot wound to the left foot, which is rated as 20 percent disabling; tinnitus, which is rated as 10 percent disabling; right foot skeletal deformity associated with a gunshot wound of the left foot, which is rated as 20 percent disabling; and a left foot scar associated with residuals of a gunshot wound of the left foot, which is rated as 10 percent disabling.  His combined rating is 80 percent.

Because the evidence of record indicates that the Veteran's PTSD may cause occupational impairment, a VA medical examination must be provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter notifying him how to substantiate his claim of entitlement to a TDIU pursuant to the Veterans Claim Act of 2000 (VCAA).   

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder. 

3.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service connected PTSD.  The claims file must be reviewed.  Based upon the subjective complaints and objective findings, the examiner must render a multi-axial diagnosis and assign a Global Assessment of Functioning (GAF) score.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that all of the Veteran's service-connected disabilities (listed above), by themselves, render him unable to secure or follow a substantially gainful occupation.

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployabilty status must be disregarded when determining whether a Veteran currently is unemployable.  

4.  Then, readjudicate the claims for a higher initial evaluation for PTSD and for TDIU.  If either determination remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


